Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2021 has been entered.
2.	Acknowledgment is made of applicant’s amendments to the claims filed on 08/09/2021. Claim 2 has been amended; claim 1 has been canceled; and new claim 14 has been added. 
Claims 2-14 are pending.

Claim Rejections - 35 USC § 112
2.	Rejection to claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn due to the amendment and remarks filed on 09/06/21.

Allowable Subject Matter
3.	Claims 2-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 2 is the inclusion of the limitation 
“…a plurality of gate lines electrically connected to the plurality of pixel rows; a first gate driver including a plurality of first stages, each of the plurality of first stages comprising first transistors integrated on the peripheral area of the substrate, wherein the first transistors of the plurality of first stages are arranged in a second direction perpendicular to the first direction; a second gate driver including a plurality of second stages, each of the plurality of second stages comprising second transistors integrated on the peripheral area of the substrate, wherein the second transistors of the plurality of second stages are arranged in a third direction different from the second direction; a first driving signal line including a first main line extending in the second direction along the plurality of first stages, and a first sub line disposed in the peripheral area, extending from the first main line and electrically connected to a first transistor of the first transistors, wherein the first sub line extending perpendicular to the first main line; and a second driving signal line including a second main line extending in the third direction along the plurality of second stages, and a second sub line disposed in the peripheral area, extending from the second main line and electrically connected to a second transistor of the second transistors, wherein the second sub line extending perpendicular to the second main line, wherein: an extension direction of the first sub line of the first driving signal line is different from and not parallel to an extension direction of the second sub line of the second driving signal line.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 2. Claims 3-14 are also allowed due to their virtue of dependency.
Komeno et al. US 2003/0063248 and Ishige et al. US 2004/0012744 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871